WRIGHT, Ch. J.,
dissenting. — I shall assume that if the instruction given by the court below, and set out in the foregoing opinion, is erroneous, then this case ought to be reversed, whatever views may be entertained of the manner of raising the question discussed, or of the conclusiveness of the action and finding of the grand jury. I therefore come at once to the consideration of the legal principle or construction of the statute contained in that instruction, without, by any means, committing myself to the proposition that the prisoner can go behind the affirmation of the jury, that the indictment was found “ on the complaint of the wife.”
*3435._prose. ■cation. *342At best, the clause of the statute under consideration, *343may, and does, permit in too many instances, a crime wbi.cb shocks the moral sense of .community, to go unpunished; but under the construction given to it by the majority, it becomes even more obnoxious and objectionable. It is certainly a monstrous anomaly that the feelings of society should be outraged, and a whole community injured by the undisputed commission of this offense, continued for months and years, and that, under the law, there is no remedy so long as the husband or wife, either from fear of his or her own degradation, declines or refuses to apply the remedy. But when we go one step further, and say that the wife of a guilty husband cannot complain against the wife of another husband, but can only complain of her husband, and that such other wife must escape punishment if her husband does not complain against her, the outrage, to my mi,nd, is still greater, and we ought to hesitate long and be justified by the most cogent considerations before giving to the statute a construction, involving such consequences.
Not only so, but, under such a construction, adhering to the letter of the statute, I do not see how the guilty party, unmarried, ever could be complained against, or punished; for, having no guardian of his or her morals, no husband to be outraged, no wife to be inj ured, he or she may violate the law every day without fear of prosecution or punishment. Let it not be said that this conclusion is unwarranted from the premises. For if A. cannot complain against B., the husband of C., but is alone allowed to commence a prosecution against his own wife D., upon what ground is it that he can prosecute E., an unmarried man ? And if he cannot, who can ? No one, as I candidly think, according to the construction given to the statute by a majority of the court. And the consequence is, that E., though a most abandoned and debauched villain, must escape punishment entirely, and the only redress for the husband and society, under the *344law, is tbat be shall prosecute bis own wife, wbo, perhaps, has been led from the path of rectitude by the infamous wiles of her seducer — a redress which is partial, mortifying and demoralizing in its results, as it leaves the other, and but too often the most guilty party, to glory, with impunity, in his own shame and crime. If it be said that my brothers do not intend to go to this extent, I answer, it is a legitimate consequence of their argument, and it is, therefore, fair to thus state it.
The statute, however, was never intended to work so great a wrong upon society. If both parties to the adulterous intercourse are married, both may be punished. If one only is married, “ both are guilty of adultery.” Then follows the language, “ No prosecution for adultery can be commenced but on the complaint of the husband or wife.” If one party to the illicit intercourse is guilty, so is the other. A prosecution cannot be commenced, though, against one, without the partner in the crime being known also. The court, or grand jury, when advised, in the.legitimate way, of the crime, necessarily knows both the guilty parties. When thus advised by husband or wife — when the one or the other complains, the “ prosecution is commencedand the action of the tribunal being invoked, the law must take its course, and it is not in the power of the complainant to say that one of two equally guilty parties shall be punished and the other not. It is not the policy of the law, nor is its letter or spirit, that one party to the marital relation shall thus be allowed to discriminate and say who shall and who shall not be prosecuted and punished. The prosecution is to be taken and regarded as one — as a whole. The language of the statute is, not that no such prosecution can be commenced against the other party to the marriage relation, but on the complaint of the husband or wife of such party. And yet this is what it is made to mean in the majority opinion. But the language is, “ no prosecution can be com*345menced.” Prosecution for what ? and against whom ? For adultery, and against those guilty of the crime, I think, is the reasonable, natural, and ever necessary answer.- If the injured husband or wife chooses to submit to the indignity, and is unwilling, or shall fail, to complain, I suppose that, under this statute, there is no redress. But if once the prosecution is commenced, whether against the guilty partner or the other participant in the crime, we have the complaint, the prosecution, and it is not for the complaining party to say, I want my wife or husband saved, and the other party punished. It is not for them to say that the law shall be vindicated in part, and that the other party shall go unpunished. Having made known the crime, and appealed to the law for the good of society and their own protection,- they are not allowed to shrink from the consequences of their own act. And, hence, it was most justly held, in the case of The State v. Dingee, ante, where the wife had commenced a prosecution against her husband before a justice of the peace, but failed, and refused to continue the same before the grand jury, that she had passed the point of penitence, and that the prosecution must proceed, whether she made any further appearance or not, or however much she might object to it. And so I say, in this case, when the wife complained against Mary Slarrett, she could not do so without, in the language of the court below, “ making the same against the husband as well.” The law will not allow her to make a half complaint — to make a partial prosecution — to commence, and not to commence — to halve the adultery — to say to the grand jury do your duty, and have regard to the oaths you have sworn as to one party, but disregard all as to the other. But I am told that the language, “ the husband or wife,” means the husband or wife of the party against whom the prosecution is commenced. And stress is placed upon the definite article “ the,” as favoring this construc*346tion. I answer, that the legislature, in expressing tbeir intention, bad to use language either definite or indefinite, and suppose they had a husband or wife, instead of “ the ” husband or wife. Then any one, who was so fortunate as to have a husband or wife, could set the wheels of the law in motion, the unmarried portion of society only being insulted and wronged, without the power of redress. This, however, was not the purpose of the legislature, and hence they used the language more definite and limited in its scope and purpose. The meaning I think is, that the husband or wife, whose domestic peace and quiet has been disturbed, whose rights have been violated, who is unwilling to longer submit to the disgrace and ignominy, may commence the prosecution against either, or both the parties to the crime; and that while they alone can commence the prosecution, when once they do commence, it must go through, and the law take its course against all connected with the crime, or who are legitimately involved in the prosecution — not against them by name and in terms, hut in the crime of which complaint is made.
I think the court did not err, and that the conviction should not be disturbed. A majority of the court conclude otherwise, however, and the judgment below must, therefore, be
Reversed.